Exhibit 10.1

 

DEBT REPAYMENT AGREEMENT

 

This Debt Repayment Agreement (this “Agreement”) is dated as of October 27, 2020
(the “Effective Date”) by and among Future FinTech Group Inc., a Florida
corporation (the “Company”) and each creditor identified on the signature pages
hereto (each, a “Creditor” and collectively the “Creditors”) .

 

RECITALS

 

WHEREAS, the Company has debt payable to the Creditors in an aggregate principal
amount equivalent to USD $____ (the “Debt”);

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act contained in Section 4(a)(2) thereof and/or Regulations S
thereunder, the Creditors desire to cancel the Debt and the Company desires to
issue the certain securities of the Company as payment to the Debt which are
more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Creditor agree
as follows:

 

ARTICLE I. DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in, and construed, under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchange Rules” shall mean the listing rules of The NASDAQ Stock Market.

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Per Share Price” equals $2.00 per share of Common Stock, which is based on 90%
of the average closing price of the share of common stock of the Company listed
on NASDAQ for thirty (30) trading days prior to the date of this Agreement,
subject to adjustment for reverse and forward stock splits, stock combinations
and other similar transactions of the Common Stock that may occur after the date
of this Agreement.

 

“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 



 

 

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(c).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(f).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002, as
amended (“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board, the Exchange Rules and
applicable state securities laws and regulations.

 

“Shares” means                shares of Common Stock issued or issuable to
Creditors pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Debt Cancellation Amount” means, as to each Creditor, the amount for the
payment of shares hereunder as specified below such Creditor’s name on the
signature page of this Agreement and next to the heading “Debt Cancellation
Amount,” in United States dollars and in immediately available funds.

 

“Creditor Shares” means, as to each Creditor, the shares of Common Stock of the
Company hereunder as specified below such Creditor’s name on the signature page
of this Agreement and next to the heading “Creditor Shares”.

 

“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: NASDAQ
Capital Market (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, and any other documents or
agreements executed between the Company and the Creditors in connection with the
transactions contemplated hereunder.

 

“Transfer Agent” means Continental Stock Transfer & Trust, the current transfer
agent of the Company, with a mailing address of 1 State Street 30th Floor, New
York, NY 10004-1561, and any successor transfer agent of the Company.

 

ARTICLE II.

 

CANCELLATION OF DEBT AND ISSUANCE OF SHARES

 

2.1 Repayment of Debt. Upon the terms and subject to the conditions set forth
herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and each Creditor,
severally and not jointly, agrees to cancel the debt amount as specified under
such Creditor’s name on the signature page of this Agreement, up to an aggregate
of $ _______ as the payment for the Shares at a price of $2.00 per share. Each
Creditor’s Debt Cancellation Amount as set forth on the signature page hereto
executed by such Creditor shall be settled for “Delivery Versus Payment” with
the Company. The Company shall deliver the Creditor Shares to the each Creditor
as the repayment of Debt within 30 days of this Agreement.

 



 

 

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

3.1  Representations and Warranties of the Company. Except as indicated in the
SEC Reports, the Company hereby represents and warrants to the Creditor as of
the date of this Agreement as follows:

 

(a)  Organization and Qualification. The Company and each of the Subsidiaries,
if any, is an entity duly incorporated or otherwise organized and validly
existing under the laws of each jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, with
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted.

 

(b)  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals (as defined below).

 

(c)  Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any governmental authority or any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents or the offer, issue and sale of the Shares, other than:
(i) the disclosure filing required for this Agreement, (ii) such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).

 

(d)  Authorization of the Shares. The Shares to be issued by the Company and
debt cancellation are duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be duly and validly
issued, and free and clear of all Liens imposed by the Company.

 

(e)  Capitalization. Except as may be described in the SEC Reports, all of the
issued share capital of the Company has been duly and validly authorized and
issued, and non-assessable.

 

(f)  SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto, documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”).

 

(g)  Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

(h)  No Broker. The Company has not employed any broker, finder or agent, nor
become obligated in any way to pay any broker’s, finder’s or agent’s or similar
fee with respect to the issuance of the Shares.

 

3.2  Representations and Warranties of the Creditor. Each Creditor hereby
represents and warrants as of the date hereof to the Company as follows (unless
as made of a specific date stated therein, in which case they shall be accurate
as of such date):

 

(a)  Organization; Authority. Such Creditor is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Creditor of the transactions contemplated by the Transaction Documents have been
duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Creditor. Each
Transaction Document to which it is a party has been duly executed by such
Creditor, and when delivered by such Creditor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Creditor, enforceable against it in accordance with its terms.

 



2

 

 

(b)  Understandings or Arrangements. Such Creditor is acquiring the Creditor
Shares for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of the Shares (this representation and warranty not limiting such
Creditor’s right to sell the Creditor Shares in compliance with applicable
federal and state securities laws). Such Creditor is acquiring the Creditor
Shares as principal, not as nominee or agent, and not with a view to or for
distributing or reselling the Shares or any part thereof in violation of the
Securities Act or any applicable state securities law.

 

(c)  Foreign Investors. Such Creditor hereby represents that it has satisfied
itself as to the full observance by such Creditor of the laws of its
jurisdiction applicable to such Creditor in connection with the issuance of the
Creditor Shares or the execution and delivery by such Creditor of this Agreement
and the Transaction Documents, including (i) the legal requirements within its
jurisdiction for the acquisition of the Creditor Shares, (ii) any foreign
exchange restrictions applicable to the acquisition, (iii) any governmental or
other consents that may need to be obtained, and (iv) the income tax and other
tax consequences, if any, that may be relevant to such Creditor’s debt
cancellation, holding, redemption, sale, or transfer of the Creditor Shares.
Such Creditor’s debt cancellation and payment for, and continued beneficial
ownership of, the Creditor Shares will not violate any securities or other laws
of such Creditor’s jurisdiction applicable to such Creditor.

 

(d)  Experience of Creditor. Such Creditor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Creditor Shares, and has so evaluated the
merits and risks of such investment. Such Creditor is able to bear the economic
risk of an investment in the Creditor Shares and, at the present time, is able
to afford a complete loss of such investment.

 

(e)  Access to Information. Such Creditor acknowledges that it has had the
opportunity to review the Transaction Documents and the SEC Reports and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Creditor Shares and the merits and
risks of investing in the Creditor Shares; (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.

 

(f)  Regulation S. Such Creditor is a non-U.S. person (as such term is defined
in Rule 902 of Regulation S under the Securities Act) and is not acquiring the
Creditor Shares for the account or benefit of a U.S. person. Such Creditor will
not, within six (6) months of the date of the transfer of the Creditor Shares to
such Creditor, (i) make any offers or sales of the Creditor Shares in the United
States or to, or for the benefit of, a U.S. person (in each case, as defined in
Regulation S) other than in accordance with Regulation S or another exemption
from the registration requirements of the Securities Act, or (ii) engage in
hedging transactions with regard to the Creditor Shares unless in compliance
with the Securities Act. Neither such Creditor nor any of such Creditor’s
Affiliates or any person acting on his/her or their behalf has engaged or will
engage in directed selling efforts (within the meaning of Regulation S) with
respect to the Creditor Shares, and all such persons have complied and will
comply with the offering restriction requirements of Regulation S in connection
with the offering of the Creditor Shares outside of the United States.

 

(g)  Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Creditor has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Creditor,
directly or indirectly executed any purchases or sales, including Short Sales,
of the securities of the Company during the period commencing as of the time
that such Creditor first discussed the transaction with the Company or any other
Person representing the Company setting forth the material terms of the
transactions contemplated hereunder and ending on the date when this Agreement
is publicly disclosed by the Company. Such Creditor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

(h)  No Registration. Such Creditor understands that the Creditor Shares have
not been, and will not be, registered under the Securities Act or applicable
securities laws of any state or country and therefore the Creditor Shares cannot
be sold, pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and applicable state securities laws or
exemptions from such registration requirements are available. The Company shall
be under no obligation to register the Creditor Shares under the Securities Act
and applicable state securities laws, and any such registration shall be in the
Company’s sole discretion.

 

(i)  No General Solicitation. Such Creditor is not purchasing the Creditor
Shares as a result of any advertisement, article, notice or other communication
regarding the Creditor Shares published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or any
other general solicitation or general advertisement.

 



3

 

 

(j)  Brokers or Finders. Such Creditor has not engaged any brokers, finders or
agents, and the Company has not, nor will, incur, directly or indirectly, as a
result of any action taken by such Creditor, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement.

 

ARTICLE IV.

 

OTHER AGREEMENTS OF THE PARTIES

 

4.1  Reservation of Securities. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for issuance
pursuant to the Transaction Documents in such amount as may then be required to
fulfill its obligations in full under the Transaction Documents.

 

4.2  Certain Transactions and Confidentiality. Each Creditor covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short Sales
of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending on the date when this Agreement is
publicly disclosed by the Company. Each Creditor also covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company, such Creditor will maintain the confidentiality of the existence
and terms of this transaction.

 

4.3  Legends. The Shares may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Shares other than
pursuant to an effective registration statement or Rule 144, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act. Each Creditor agrees to the
imprinting, so long as is required by this Section 4.3, of a legend on all of
the certificates evidencing the Shares in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED(THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

4.4  Lock-up. Each Creditor agrees not sell, contract to sell, or otherwise
dispose of or transfer any of his/her its Creditor Shares for a period of one
year commencing from the date of this Agreement.

 

ARTICLE V. MISCELLANEOUS

 

5.1  Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

5.2  Entire Agreement. The Transaction Documents contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.

 

5.3  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at or prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
or email on a day that is not a Trading Day or later than 5:30 p.m. (New York
City time) on any Trading Day, (c) the second (2nd) Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
or (d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as set forth on
the signature pages attached hereto.

 



4

 

 

5.4  Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Creditors, in the case of a waiver,
by the party against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

5.5  Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.6  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. No party
hereto may assign this Agreement or any rights or obligations hereunder.

 

5.7  No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

5.8  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the State of Florida. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the State
of Florida, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

5.9  Survival. The representations and warranties contained herein shall survive
the consummation of the transaction in this Agreement and the delivery of the
Shares.

 

5.10  Execution. This Agreement may be executed in multiple counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.11  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 



5

 

 

5.12  Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.13  Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock combinations and other similar transactions of the Common
Stock that occur after the date of this Agreement. The English version of this
Agreement, regardless of whether a translation in any other language is or will
be made, shall be the only authentic version.

 

5.14  WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN
ANYJURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 



6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Debt Repayment Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

COMPANY

 

Future FinTech Group Inc.

 

By: /s/ Shangchun Huang

 

Name: Shanchun Huang

 

Title: Chief Executive Officer

 

Address for Notice:

 

Room 2103, 21st Floor, SK Tower 6A Jianguomenwai Avenue, Chaoyang District
Beijing, China 100022

 

Email: leehoo@ftftex.com

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 



7

 

 

[CREDITOR SIGNATURE PAGES TO DEBT REPAYMENT AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Debt Repayment Agreement to
be duly executed as of the date first indicated above.

 

Name of Creditor: Zhe Huang

 

Debt Cancellation Amount: $ 50,000

 

Creditor Shares: 25,000 shares

 

Signature of Creditor: /s/ Zhe Huang _______

 

Email Address of Creditor:

 

Address for Notice to Creditor: Shenzhen, Guangdong, China

 

Address for Delivery of Shares to Creditor (if not same as address for notice):
N/A

 

[SIGNATURE PAGES CONTINUE]

 



8

 

 

IN WITNESS WHEREOF, the undersigned have caused this Debt Repayment Agreement to
be duly executed as of the date first indicated above.

 

Name of Creditor: Jiandong Xu

 

Debt Cancellation Amount: $ 70,000

 

Creditor Shares: 35,000 shares

 

Signature of Creditor: /s/ Jiandong Xu

 

Email Address of Creditor:

 

Address for Notice to Creditor: Nanshan District, Shenzhen, China

 

Address for Delivery of Shares to Creditor (if not same as address for notice):
N/A

 

[SIGNATURE PAGES CONTINUE]

 



9

 

 

IN WITNESS WHEREOF, the undersigned have caused this Debt Repayment Agreement to
be duly executed as of the date first indicated above.

 

Name of Creditor: Xiaolan Huang

 

Debt Cancellation Amount: $ 50,000

 

Creditor Shares: 25,000 shares

 

Signature of Creditor: /s/ Xiaolan Huang

 

Email Address of Creditor:

 

Address for Notice to Creditor: Longgang District, Shenzhen, China

 

Address for Delivery of Shares to Creditor (if not same as address for notice):
N/A

 

[SIGNATURE PAGES CONTINUE]

 



10

 

 

IN WITNESS WHEREOF, the undersigned have caused this Debt Repayment Agreement to
be duly executed as of the date first indicated above.

 

Name of Creditor: Qingke He

 

Debt Cancellation Amount: $ 50,000

 

Creditor Shares: 25,000 shares

 

Signature of Creditor: /s/ Qingke He

 

Email Address of Creditor:

 

Address for Notice to Creditor: Nanshan District, Shenzhen, China

 

Address for Delivery of Shares to Creditor (if not same as address for notice):
N/A

 

[SIGNATURE PAGES CONTINUE]

 



11

 

 

IN WITNESS WHEREOF, the undersigned have caused this Debt Repayment Agreement to
be duly executed as of the date first indicated above.

 

Name of Creditor: Ni Li

 

Debt Cancellation Amount: $ 50,000

 

Creditor Shares: 25,000 shares

 

Signature of Creditor: /s/ Ni Li

 

Email Address of Creditor:

 

Address for Notice to Creditor: Nanshan District, Shenzhen, China

 

Address for Delivery of Shares to Creditor (if not same as address for notice):
N/A

 

[SIGNATURE PAGES CONTINUE]

 



12

 

 

IN WITNESS WHEREOF, the undersigned have caused this Debt Repayment Agreement to
be duly executed as of the date first indicated above.

 

Name of Creditor: Hong Zhu

 

Debt Cancellation Amount: $ 50,000

 

Creditor Shares: 25,000 shares

 

Signature of Creditor: /s/ Hong Zhu

 

Email Address of Creditor:

 

Address for Notice to Creditor: Nanshan District, Shenzhen, China

 

Address for Delivery of Shares to Creditor (if not same as address for notice):
N/A

 

 

13

 

